Raymond, J.
The appellant presents four assignments of error for our consideration: First, the court erred in overruling appellant’s motion for a continuance; second, the court erred in permitting and allowing appellee to impeach the written contract upon which he based his cause of action; third, the court erred in instructing the jury to return a verdict for appellee; fourth, the court erred in overruling appellant’s motion for a new trial.
The first assignment of error is not well taken, for the reason that no affidavit for a continuance has been made a part of the record by a bill of exceptions. The mere fact that an affidavit may be copied into the transcript by the clerk who makes pp the record is not sufficient. “Affidavits which have been used in any proceeding connected with the case in the trial court can only be made a part of the record by being incorporated into the bill of exceptions.” 2 Thomp. Trials, p. 2107, § 2774.
As to the second assignment of error, it is sufficient to say that, if the basis of the plaintiff’s action was a written contract, it most certainly would be set out and made a part of the record by a bill of exceptions. By turning to the bill of exceptions, it will be seen that no written contract of any kind is set out, and this court cannot say what evidence was introduced, but must pre*104sume that the evidence was sufficient to support the verdict, the bill of exceptions showing upon its face that all of the evidence introduced is not set forth.
The third assignment of error, that the court erred in instructing the jury to return a verdict for the plaintiff, is not well taken, for the reason that the bill of exceptions shows that the plaintiff, Wallace, testified that the defendant was indebted to him in the sum of $132, and that the defendant failed to introduce other evidence. If this statement in the bill of exceptions is true, —and the court must so hold, — then there was nothing else for the court to do but to instruct the jury to return a verdict for the plaintiff in the sum of $132.
The fourth assignment of error is that the court erred in overruling appellant’s motion for a new trial. The motion for a new trial is not made a part of the record by a bill of exceptions, and hence cannot be considered by this court.
Finding no error in the record, the judgment of the lower court must be affirmed.